Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that unexpected results overcome the current 103 type rejection. The examiner recognizes the unexpected results of a changed dielectric constant and increased seizure and wear resistance. This results from a synergistic effect between the additives used in the composition.
The unexpected results cannot be said to apply to the claims as they are not commensurate in scope with the examples which prove the unexpected results. The following is a list of what is not commensurate in scope.
The type and amount of detergent is not commensurate is scope. It is noted that the detergent adds sulfur in the examples which is directly related to the properties of the unexpected results.
The type and amount of the sulfur compound is not commensurate in scope. The types used are polyisobutylene sulfoane ether or thiopropanol. The current claim limitations of claim 1 are much broader, and the amount used in terms of sulfur is about 700 ppm in all examples. The current range is as little as 10 to 2000, which is as little as 1/70 as the amount proven or over twice the amount proven.
The rejection stands as stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al (US 2009/0275491 A1) and Hilker et al (US 2009/0082235 A1) and Mori et al (US 2020/0071634 A1).
Komatsubara teaches a lubricant composition that lubricates a power train of a vehicle. See abstract and p 2-3. This is used in any type of vehicle with automatic and continuously variable transmissions. See p 18. A hybrid or electric vehicle is an obvious variant of such. 
The lubricant contains:
A. A base oil, see p 24. This includes mixtures of base oil in any amount and ester type base oils. See p 22 and p 37-38.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B. An alkaline earth metal sulfonate detergent. See p 29-30. The TBN is 100 to 450, see p 35. The amount of metal used is 2400 ppm, see table 1 page 10.
B. A benzotriazole used in the amount of 0.1 to 5% of the composition, see p 70 and 60. This includes reactions of the benzotriazole with primary or secondary hydrocarblyamines of 1 to 30 carbon atoms. See p 65 and 63. This overlaps the triazole of part C of claim 1.
D. Sulfur containing components used in the amount of up to 5% of the composition, see p 104
E. An ashless dispersant succinimide that has been borated. See p 90 and p 94 for amount. This is used in the amount of 0.005 to 4% mass in terms of nitrogen. This overlaps the claimed range of up to 4% of the lubricant composition.
F. A phosphorous containing compound. This can be dialkyldithiophosphate and phosphite esters. See p 83. This is used in the amount of 0.001 to 0.1% phosphorous, see p 85.
Other additives known in the art may also be used.
Komatsubara does not specifically state the Markush structure of the sulfide/sulfur compounds and has several examples of possible benzotriazoles.
Hilker teaches a lubricant composition (abstract) used in electrical oils (such as hybrid or electric vehicles) and transmissions. See p 52.
The lubricant contains a benzotriazole Matching the Markush structure of claim 1, see 14 and 15.
It would have been obvious to use the benzotriazole of Hilker in the invention of Komatsubara. Komatsubara already calls for use of this type of benzotriazoles, and the benzotriazole of Hilker is an effective antirust/copper passivator for a lubricant composition.
Mori teaches a lubricant composition (abstract) used in lubricants in general and transmissions, see p 3-4.
The lubricant contains an ether sulfolane compound used in the amount of up to 5% of the composition. See p 87-88. Given the structure the amount of sulfur overlaps the amount of 300 ppm or more of sulfur added to the lubricant composition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfolane compound of Mori in the invention of Hilker. Hilker already calls for use of sulfur compounds and additives known in the art, the sulfolane compound has the advantage of adding secure moderate seal rubber swelling properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771